Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion) (explaining
                that Eighth Amendment does not require strict proportionality between
                crime and sentence; it forbids only an extreme sentence that is grossly
                disproportionate to the crime). The sentence imposed is within the
                parameters provided by the relevant statute, see NRS 207.010(1)(b), and
                appellant does not allege that the statute is unconstitutional. Further,
                this court has consistently observed that "NRS 207.010 makes no special
                allowance for non-violent crimes"; rather, that is a consideration within
                the district court's sentencing discretion. Arajakis v. State, 108 Nev. 976,
                983, 843 P.2d 800, 805 (1992); see Tillema v. State, 112 Nev. 266, 271, 914
P.2d 605, 608 (1996). We are not convinced that the sentence imposed is
                so grossly disproportionate to the crime and appellant's history of
                recidivism as to constitute cruel and unusual punishment.     See Ewing v.
                California, 538 U.S. 11, 29 (2003) (plurality opinion). Accordingly, we
                              ORDER the judgment of conviction AFFIRMED.




                                        Hardesty



                Parraguirre



                cc: Hon. James M. Bixler, District Judge
                     Keith C. Brower
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A